In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 02-3491
ROBERT J. PIERSON,
                                            Plaintiff-Appellant,
                                v.

WILLIAM HARTLEY, Supervisor, DAWN MACMILLAN,
TERRELL TRIGGS, in their official and individual
capacities, et al.,
                                     Defendants-Appellees.

                         ____________
       Appeal from the United States District Court for the
        Northern District of Indiana, South Bend Division.
        No. 00 C 539—Robert L. Miller, Jr., Chief Judge.
                         ____________
 ARGUED OCTOBER 28, 2004—DECIDED DECEMBER 14, 2004
                    ____________




  Before POSNER, KANNE, and ROVNER, Circuit Judges.
  ROVNER, Circuit Judge. Robert J. Pierson, an inmate of
the Indiana State Prison, was assaulted by fellow inmate
Jeremy Wilkinson while he slept. Wilkinson beat Pierson
with brass locks stuffed in a sock, gashing his head and
knees and crushing his left testicle. The attack required
surgical removal of Pierson’s damaged testicle and kept him
a month in the prison hospital. Pierson sued prison officers
2                                                No. 02-3491

and officials under 42 U.S.C. § 1983, alleging that they knew
of and ignored a serious risk to his safety. A jury found for
Pierson against two of the officers and awarded damages,
but the district court vacated the jury verdict and entered
judgment as a matter of law for the defendants. Because the
court directed judgment against Pierson, we construe the
facts in the light most favorable to him. Cefalu v. Village of
Elk Grove, 211 F.3d 416, 422 (7th Cir. 2000); Mathur v. Bd.
of Tr. of So. Ill. Univ., 207 F.3d 938, 941 (7th Cir. 2000).
  At the time of the attack, both Pierson and Wilkinson
were living in the “E” dormitory unit at the Indiana State
Prison. “E” dormitory is considered a meritorious assign-
ment. Unlike the traditional cellblock units that house the
general prison population, “E” dormitory is an open-spaced
setting that allows unrestricted movement within the unit.
To be eligible for placement there, a prisoner must have
spent at least one year in the general prison population and
for at least ten years have been free from convictions or
conduct violations that would be considered a serious
security threat.
  Pierson was already housed in “E” dormitory when
Wilkinson arrived. Wilkinson had spent the previous six
months at the Benton County Jail, where his time was
marked by a history of violent conduct, including wresting
a toilet from a wall and concealing a nightstick and ex-
tension cord in his cell. When the Benton County Sheriff
transferred Wilkinson to the prison, he sent along a letter
detailing Wilkinson’s behavior at the jail and describing
him as an “ESCAPE AND ASSAULT RISK.” Despite this warning,
and the fact that Wilkinson had not spent any time in the
general population, prison unit team manager Dawn
MacMillan and casework manager Charles Wood placed
him directly in the “E” dormitory. Five months later,
Wilkinson was convicted in the prison disciplinary system
of possessing a weapon. Again, even though inmates with a
No. 02-3491                                                 3

prison conviction typically are removed from “E” dorm and
placed in a cellblock unit, Wilkinson was allowed to remain.
Several months later, he brutally attacked Pierson.
  Pierson sued a number of prison officers and officials,
alleging that they had violated his Eighth Amendment
rights by failing to protect him from the assault. At the
outset of the case, the district court dismissed two of the
officials—Indiana’s Department of Corrections Commissioner
and its Classification Director—for lack of personal involve-
ment but allowed Pierson to proceed to trial pro se against
Indiana State Prison’s current and former superintendents,
classification officer William Hartley, correctional officer
Terrell Triggs, MacMillan, and Wood. At trial, the bulk of
Pierson’s evidence consisted of his testimony recounting the
events leading up to the attack. He also testified to the
contents of prison records that he claimed to have seen at
one point concerning Wilkinson’s assignment to “E” dorm.
Although Pierson requested the documents during discov-
ery, the defendants did not produce them. Consequently,
Pierson was allowed to attest to what he saw, including a
statement that MacMillan and Wood were involved in
Wilkinson’s assignment.
  At the close of Pierson’s case, the defendants moved for
judgment as a matter of law, arguing that the evidence
failed to show either that they had decided to place
Wilkinson in “E” dormitory or that they knew of any danger
posed to Pierson. The judge granted the motion with respect
to the prison superintendents, noting no causal connection
between them and the assault. The remaining defendants
proceeded with their case and, at the close of their evidence,
renewed their motion for judgment as a matter of law. The
judge took the motion under advisement. The jury returned
a verdict for defendants Hartley and Triggs but against
MacMillan and Wood, assessing $50,000 in damages each.
MacMillan and Wood moved once more for judgment as
4                                               No. 02-3491

a matter of law on the question of the sufficiency of the
evidence, and the court again took the matter under ad-
visement.
   Three months later, the court granted the defendants’
motion and reversed the jury verdict, finding that the jury
instructions had “provided the jury with an insufficient un-
derstanding of the nature of prison officials’ constitutional
obligation to protect one inmate from another.” The court
explained that the jury was not and “could not reasonably
have been” instructed on the scope of the Eighth Amendment
and its legal standard of deliberate indifference in light
of “the spectrum of cases” on the subject. Further, after
comparing the facts of Pierson’s case with case law from
this and other circuits, the district court pronounced itself
“firmly persuade[d]” that “no constitutional violation oc-
curred” because Pierson’s evidence was insufficient to show
a deprivation of his rights. It set aside the verdict and
entered judgment for MacMillan and Wood.
  On appeal, Pierson challenges only the district court’s
decision to grant judgment as a matter of law to MacMillan
and Wood. He points out that the court erred by reconsider-
ing the jury instructions because the defendants waived any
objection on the issue by not contesting the instructions
before the jury retired. Moreover, he contends, the jury
was adequately instructed as to the proper legal standard
for showing a constitutional violation under the Eighth
Amendment. Finally, Pierson argues that the court erron-
eously granted judgment as a matter of law because the
evidence was sufficient for a reasonable jury to find that
MacMillan and Wood knew of and ignored a risk to his
safety.
  As an initial matter, we are troubled by that portion of
the district court’s order suggesting that it granted judg-
ment to the defendants as a matter of law because the jury
was inadequately instructed. Courts generally may not
No. 02-3491                                                  5

grant judgment as a matter of law on an issue not raised in
the pre-verdict motion, see Committee Note on 1991
Amendment to Fed. R. Civ. P. 50; Duro-Last, Inc. v. Custom
Seal, Inc., 321 F.3d 1098, 1107 (Fed. Cir. 2003); American
& Foreign Ins. Co. v. Bolt, 106 F.3d 155, 159-60 (6th Cir.
1997); Kutner Buick, Inc. v. American Motors Corp., 868
F.2d 614, 617 (3d Cir. 1989); 9A Charles Alan Wright &
Arthur R. Miller, Federal Practice and Procedure § 2537, pp.
344-45 (2d ed. 1995), and the defendants here did not raise
any issue with the instructions. Just as importantly, we
discern no error in the legal standard that the jury applied.
  Following Farmer v. Brennan, 511 U.S. 825 (1994), we
have held that in order to establish a violation of the Eighth
Amendment, a plaintiff must show that a prison official was
deliberately indifferent to a substantial risk of serious harm
to an inmate. See, e.g., Case v. Ahitow, 301 F.3d 605, 607
(7th Cir. 2002); Reed v. McBride, 178 F.3d 849, 854 (7th Cir.
1999); Mathis v. Fairman, 120 F.3d 88, 91 (7th Cir. 1997).
Negligence on the part of an official does not violate the
Constitution, and it is not enough that he or she should
have known of a risk. Haley v. Gross, 86 F.3d 630, 641 (7th
Cir. 1996). Instead, deliberate indifference requires evidence
that an official actually knew of a substantial risk of serious
harm and consciously disregarded it nonetheless. Id. Knowl-
edge of a risk can be shown if an official was exposed to
information from which the inference could be drawn that
a substantial risk exists, and he or she also draws the
inference. Proffitt v. Ridgway, 279 F.3d 503, 506 (7th Cir.
2002); Mayoral v. Sheahan, 245 F.3d 934, 938-39 (7th Cir.
2001).
 The instruction given to the jury explained these ele-
ments. It read:
    . . . Deliberate indifference means that a defendant
    knew of and disregarded a substantial risk to the
    plaintiff’s safety. A defendant knew of a substantial
6                                                No. 02-3491

    risk of serious harm if he was aware of facts from which
    such a risk could be inferred and he actually made that
    inference.
      In deciding whether a defendant knew of such a risk,
    you should consider whether Mr. Pierson notified a
    defendant of the specific risk posed to him by
    Mr. Wilkinson, or, if a defendant did not know that Mr.
    Pierson was especially likely to be injured as a result of
    such a risk, whether the specific risk was obvious.
    Knowledge of general risks of violence in prison are not
    sufficient to demonstrate deliberate indifference.
Because we perceive nothing in this formulation that is at
odds with the proper legal standard we have just described,
see Reed, 178 F.3d at 854; Haley, 86 F.3d at 640-41, we do
not agree with the district court that the jury was provided
with an insufficient understanding of the law.
   We also disagree with the court’s conclusion that Pierson
did not present sufficient evidence to demonstrate a vio-
lation of his constitutional rights. The law imposes a high
standard for overturning a jury verdict. 3M v. Pribyl, 259
F.3d 587, 606-07 (7th Cir. 2001); United States v. Billops, 43
F.3d 281, 284 (7th Cir. 1994). Although we review de novo
the decision to direct judgment as a matter of law, our task
when reviewing an overturned jury verdict is confined to
“assessing whether no rational jury could have found for the
plaintiff,” Mathur, 207 F.3d at 941 (quotation marks
omitted), drawing all inferences in favor of the party against
whom the judgment is directed and for whom the jury
found, Honaker v. Smith, 256 F.3d 477, 484 (7th Cir. 2001).
Thus, we inquire only whether the evidence, viewed in the
light most favorable to Pierson, was sufficient for a jury to
find that MacMillan and Wood knew that Wilkinson posed
a substantial risk of harm to Pierson and that they con-
sciously disregarded that risk.
No. 02-3491                                                 7

  The jury here heard enough evidence to find that
MacMillan and Wood knew that Wilkinson posed a substan-
tial risk to the other inmates. The jury heard testimony
suggesting that MacMillan and Wood reviewed the Benton
County Sheriff’s letter, which warned of Wilkinson’s aber-
rant behavior and advised that he was an escape and assault
risk. The jury also could have found that both MacMillan
and Wood knew of Wilkinson’s weapons conviction from
descriptions of their job duties. For instance, the jury heard
testimony that Wood handled transfer requests for the
prisoners and that Wilkinson’s request to remain in “E”
dorm pending the appeal of his weapons conviction was
approved. The jury could have inferred that Wood approved
the request and reviewed the conviction in doing so. As for
MacMillan, the jury heard her testify that she handled
security and supervised the case managers in “E” dorm; the
jury could have inferred that she would have been aware of
any security violations, including the weapons conviction,
as part of her responsibilities. Finally, Pierson submitted
documentation of the prison’s policy for placement in “E”
dorm requiring at least one year in the general prison
population and at least ten years free from serious convic-
tions or conduct violations. MacMillan and Wood knew
Wilkinson had neither. Whether the defendants knew that
Wilkinson posed a specific risk to Pierson—rather than all
the members of “E” dorm—is unimportant; for in order
to establish a constitutional violation, it does not matter
“whether a prisoner faces an excessive risk of attack for
reasons personal to him or because all prisoners in his
situation face such a risk.” Haley, 86 F.3d at 643 n.33;
Billman v. Indiana Dept. of Corr., 56 F.3d 785, 788 (7th Cir.
1995).
  The jury could have also found that MacMillan and Wood,
knowing that Wilkinson posed a substantial risk of harm,
disregarded that risk, first by assigning Wilkinson to the
8                                               No. 02-3491

dorm and then by allowing him to remain following his
weapons conviction. Although MacMillan and Wood denied
any role in Wilkinson’s assignment, Pierson was allowed to
testify to the contents of a prison report that, according to
him, included a statement that both MacMillan and Wood
made the decision to place Wilkinson in the dorm. Further,
as the supervisor and case manager for “E” dorm, MacMillan
and Wood would have been involved in any decision to
transfer Wilkinson. But Wilkinson inexplicably was allowed
to stay on in the dormitory after his weapons conviction;
even MacMillan testified that it was unusual for a prisoner
to remain following that kind of violation. Such inaction in
the face of a substantial risk is sufficient to demonstrate
deliberate indifference under the Eighth Amendment. See
Case, 301 F.3d at 607; Billman, 56 F.3d at 788.
  The judgment of the district court is reversed and the
case remanded with instructions to reinstate the jury’s
verdict.
                                REVERSED AND REMANDED.
No. 02-3491                                          9

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—12-14-04